DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halder et al. (U.S. Publication No. 2020/0150687 A1, hereinafter referred to as “Halder”).
Regarding claim 1, Halder discloses a method comprising: (method)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0004] and [0031]) 
providing, by a first computing device, a user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; (user interface is provided that 
determining, based on at least one user input received via at least one user interface element of the plurality of user interface elements during a period of non-connectivity, a completion value for at least one task of the plurality of tasks; and (completion value for at least one task is determined based on the user input – system can perform simulations to predict estimated time or completion status – intermittent connectivity)(e.g., figure 11 and paragraphs [0032], [0038] and [0145]-[0147])
sending, to a second computing device during a period of connectivity, an update message indicative of the determined completion value for the at least one task. (update message indicative of the determined completion value is sent to a second device during connectivity – information is shared with other AMs or FMS)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0078], [0080] and [0088]). 

Regarding claim 2, Halder discloses the method of claim 1. Halder further discloses wherein the first computing device is a mobile device, and (computing device is a mobile device)(e.g., paragraphs [0154] and [0203]) wherein the period of non-connectivity comprises a period of time during which the mobile device is not associated with a wireless network. (a period of time where mobile device is not associated with wireless network)(e.g., paragraphs [0032], [0038], [0040] and [0074]).

Regarding claim 3, Halder discloses the method of claim 1. Halder further discloses wherein the second computing device is a server, and (FMS is a server)(e.g., figure 2 and wherein the period of connectivity comprises a period of time during which the first computing device is in communication with the server via at least one wireless network. (first computing device is in communication with the server via wireless network)(e.g., paragraphs [0032], [0046] and [0051]).

Regarding claim 5, Halder discloses the method of claim 1. Halder further discloses further comprising: providing, by the first computing device, an updated user interface comprising the plurality of user interface elements, wherein the at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (update message indicative of the determined completion value is sent to a second device during connectivity – information is shared with other AMs or FMS)(e.g., abstract, figures 8, 9, 11 and 12 and paragraphs [0008], [0048], [0078], [0080] and [0088]). 

Claim(s) 8-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharkey (U.S. Patent No. 9,170,822 B1, hereinafter referred to as “Sharkey”).
Regarding claim 8, Sharkey discloses a method comprising: (method)(e.g., abstract and col 8 lines 37-41) 
providing, by a first computing device, a first user interface comprising a plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements does not accept user input; (a first user interface is provided that includes a plurality of interface elements – at least one element does not accept user input – limited functionality mode)(e.g., figures 1-3 and col 3 lines 18-21 and 25-37) 
causing, based on a command received at the first computing device, a plurality of communication modules to become inactive; (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16)
providing, based on the plurality of communication modules being inactive, a second user interface comprising the plurality of user interface elements, wherein the at least one user interface element accepts user input, and wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; and (based on the plurality of communication modules becoming inactive, a second user interface is provided that includes options for a user to see tasks and information required to complete tasks – smart limited functionality mode manager)(e.g., figures 1-3 and col 5 lines 4-21)
determining, based on at least one user input received at the second user interface, a completion value for at least one task of the plurality of tasks. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).

Regarding claim 9, Sharkey discloses the method of claim 8. Sharkey further discloses further comprising: generating, based on the plurality of communication modules being inactive, an update message indicative of the determined completion value for the at least one task. (message is updated that shows status to the user – pause occurs and information is shown when user disables transmission functionality. 37% is conveyed to resume transmission.)(e.g., figures 1-3 and col 8 lines 22-25 and 33-41).

further comprising: sending, to a second computing device during a period of connectivity, the update message. (download of the remaining song may resume once the transmission functionality of the mobile device has been reactivated)(e.g., col 8 lines 37-41).

Regarding claim 11, Sharkey discloses the method of claim 10. Sharkey further discloses wherein the period of connectivity comprises a period of time during which the plurality of communication modules are active. (a period of connectivity includes a period of time during which the modules are active)(e.g., figures 1-3 and col 3 lines 34-37 and col 10 lines 9-10). 
Regarding claim 13, Sharkey discloses the method of claim 8. Sharkey further discloses further comprising: providing, by the first computing device, a third user interface comprising the plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (interface shows or indicates the amount of data that remains to be transferred to or from the server.)(e.g., figures 1-3 and col 6 lines 40-50). 

Regarding claim 14, Sharkey discloses the method of claim 8. Sharkey further discloses wherein the command comprises one or more of a user input received at the second user interface or a request to launch an application associated with the user interface. (command includes a user input received at the second user interface. User also selects control 110 to start smart limited functionality mode manager.)(e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41).

a method comprising: (method)(e.g., abstract and col 8 lines 37-41) 
receiving, at a first computing device, a request to launch an application associated with a user interface; (user requests to launch an application – user selects the control 110  - smart limited functionality mode manager is opened)e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41).
causing, based on the request, a plurality of communication modules to become inactive; (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16)
providing, based on the plurality of communication modules being inactive, the user interface comprising a plurality of user interface elements, wherein each of the plurality of user interface elements is associated with at least one task of a plurality of tasks; and (based on the plurality of communication modules becoming inactive, a second user interface is provided that includes options for a user to see tasks and information required to complete tasks – smart limited functionality mode manager)(e.g., figures 1-3 and col 5 lines 4-21)
determining, based on at least one user input received at the user interface, a completion value for at least one task of the plurality of tasks. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).

Regarding claim 16, Sharkey discloses the method of claim 15. Sharkey further discloses further comprising: generating, based on the plurality of communication modules being inactive, an update message indicative of the updated completion value for the at least one task. (message is updated that shows status to the user – pause occurs and information is shown when user disables transmission functionality. 37% is conveyed to resume transmission.)(e.g., figures 1-3 and col 8 lines 22-25 and 33-41).

Regarding claim 17, Sharkey discloses the method of claim 16. Sharkey further discloses further comprising: sending, to a second computing device during a period of connectivity, the update message. (download of the remaining song may resume once the transmission functionality of the mobile device has been reactivated)(e.g., col 8 lines 37-41).

Regarding claim 18, Sharkey discloses the method of claim 17. Sharkey further discloses wherein the period of connectivity comprises a period of time during which the plurality of communication modules are active. (a period of connectivity includes a period of time during which the modules are active)(e.g., figures 1-3 and col 3 lines 34-37 and col 10 lines 9-10).

Regarding claim 20, Sharkey discloses the method of claim 8. Sharkey further discloses further comprising: providing, by the first computing device, a second user interface comprising the plurality of user interface elements, wherein at least one user interface element of the plurality of user interface elements is indicative of the completion value for the at least one task. (interface shows or indicates the amount of data that remains to be transferred to or from the server.)(e.g., figures 1-3 and col 6 lines 40-50).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halder in view of Cronin (U.S. Publication No. 2018/0000346 A1, hereinafter referred to as “Cronin”).
Regarding claim 4, Halder discloses the method of claim 1. Halder further discloses wherein the second computing device is a server, and (FMS is a server)(e.g., figure 2 and paragraphs [0031] and [0034])
However, Halder does not appear to specifically disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message sent by the first computing device.
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message sent by the first computing device. 
Halder relates to performing tasks using autonomous machines. E.g., title. In Halder, tasks are tracked and completion values are determined as machines are both connected and offline. However, Halder does not appear to specifically disclose the server to update a database associated with a medical treatment apparatus based on the update message being sent by the first computing device. On the other hand, Cronin provides that it is known to synchronize medical data between devices. This provides an enhanced manner to ensure patient data is up to date for medical professionals to provide the best care to patients. Therefore, it would have been obvious to extend the techniques of Halder to the field of Cronin to allow the task management techniques to provide an effective manner to update medical information to enhance capabilities at medical facilities.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Halder in view of Sharkey.
Regarding claim 6, Halder discloses the method of claim 1. However, Halder does not appear to specifically disclose further comprising: receiving, at the first computing device, a command associated with a plurality of communication modules; and causing, based on the command, the plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received.
On the other hand, Sharkey, which relates to a smart limited functionality mode manager (title), does disclose further comprising: receiving, at the first computing device, a command associated with a plurality of communication modules; and (command to go into causing, based on the command, the plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received. (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16).
Halder relates to performing tasks using autonomous machines. E.g., title. In Halder, tasks are tracked and completion values are determined as machines are both connected and offline. However, Halder does not appear to specifically disclose causing communications to be inactive after a command is received. On the other hand, Sharkey, which also relates to task management and devices being connected and disconnected from the network (abstract and col 8 lines 26-37), discloses receiving a command and causing modules to become inactive. This provides an effective manner to convey information to the user that updates cannot be made and allows the user to know of the device’s connection state. Therefore, it would have been obvious to incorporate the causing controls to go inactive as disclosed in Sharkey to Halder, because both relate to task management, and it would provide the enhanced benefit of users knowing when the devices are connected or disconnected from the network.

Regarding claim 7, Halder discloses the method of claim 1. However, Halder does not appear to specifically disclose further comprising: receiving, at the first computing device, a command to launch an application associated with the user interface; and causing, based on the command, a plurality of communication modules to become inactive, wherein the at least one user input is received at the user interface after the command is received.
further comprising: receiving, at the first computing device, a command to launch an application associated with the user interface; and (user requests to launch an application – user selects the control 110  - smart limited functionality mode manager is opened)e.g., figures 1-3 and col 5 lines 4-7 and col 8 lines 33-41)
causing, based on the command, a plurality of communication modules to become inactive, (based on a command received – airplane mode is activated. Some of the settings may be “grayed out”)(e.g., col 1 lines 18-23, col 4 lines 63-67 and col 10 lines 42-46 and claim 16) wherein the at least one user input is received at the user interface after the command is received. (based on a user input, a completion value is determined for at least one task of the plurality of tasks)(e.g., figures 1-3 and col 5 lines 50-57 and col 6 lines 40-46 and col 10 lines 28-33).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey in view of Cronin.
Regarding claim 12, Sharkey discloses the method of claim 10. Sharkey further discloses wherein the second computing device is a server, and (second device is a server)(e.g., figure 1 and col 4 lines 47-50) 
However, Sharkey does not appear to specifically disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message.
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message. (database associated with a medical treatment device is updated on the update message sent by the first computing device)(e.g., paragraphs [0071], [0079], [0092], [0094] and [0099])
Sharkey relates to a smart limited functionality mode manager. E.g., title. In Sharkey, tasks are tracked and completion values are determined for performing updates. However, Sharkey does not appear to specifically disclose the server to update a database associated with a medical treatment apparatus based on the update message being sent by the first computing device. On the other hand, Cronin provides that it is known to synchronize medical data between devices. This provides an enhanced manner to ensure patient data is up to date for medical professionals to provide the best care to patients. Therefore, it would have been obvious to extend the techniques of Halder to the field of Cronin to allow the task management techniques to provide an effective manner to update medical information to enhance capabilities at medical facilities.

Regarding claim 19, Sharkey discloses the method of claim 17. Sharkey further discloses wherein the second computing device is a server, and (second device is a server)(e.g., figure 1 and col 4 lines 47-50) 
However, Sharkey does not appear to specifically disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message.
On the other hand, Cronin, which relates to a medical bracelet standard (title), does disclose wherein the server causes a database associated with a medical treatment apparatus to be updated based on the update message. (database associated with a medical 
It would have been obvious to combine Cronin with Sharkey for the same reasons as claim 12, above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165